190 F.2d 83
NATIONAL LABOR RELATIONS BOARD, Petitionerv.ATLANTA BRICK & TILE COMPANY, Respondent.
No. 13223.
United States Court of Appeals Fifth Circuit.
June 27, 1951.

Petition for the Enforcement of an Order of the National Labor Relations Board Sitting at Washington, D. C.
A. Norman Somers, Asst. Gen. Cnsl. NL RB, David P. Findling, Assoc. Gen. Cnsl., Bernard Dunau, Atty. NLRB, all of Washington, D. C., for petitioner.
Weekes & Candler, Decatur, Ga., for respondent.
Before McCORD, RUSSELL and RIVES, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the Motion filed by petitioner, National Labor Relations Board, to remand the above entitled and numbered cause for the purpose of vacating the Board's Order and dismissing the complaint — counsel for the respondent having filed his consent to said motion, and was submitted to the Court;


2
On consideration whereof, it is now ordered and adjudged by this Court that the above entitled and numbered cause be and it is hereby remanded to the National Labor Relations Board for the purpose of vacating its order and dismissing the complaint in the proceedings before it.


3
It is further ordered that a certified copy of the Motion to Remand, and of this judgment, be forwarded to the said National Labor Relations Board, and to counsel for respondents by the Clerk of this Court.